DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/14/20 has been considered by the examiner.
Drawings
 	The original drawings received on 9/14/20 are approved.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 20 is rejected under 35 U.S.C. 102a1 as being anticipated by Su (US 2018/0088651).
 	With respect to claim 20, Su discloses a method for controlling a switching converter (Fig. 1 100), the method comprising: receiving an AC voltage (Fig. 1 VAC-MAIN) at an input of the switching converter; converting (Fig.1 14, Fig. 3 20,40c) the AC voltage into a monitoring voltage (Fig. 1 VBNO); comparing (Fig. 3 220) the monitoring REF); and alternatively enabling (Fig. 3 EN high) and disabling (Fig. 3 EN low) switching (Fig. 1 26) of the switching converter based on the monitoring voltage and the threshold voltage, wherein alternatively enabling and disabling the switching of the switching converter comprises: when the switching of the switching converter is disabled (Fig. 3 EN low), checking transition conditions (Fig. 3 208) and time conditions (Fig. 3 222), and enabling the switching of the switching converter when the transition conditions (Fig. 3 SBI sets 210) or the time conditions are met (Fig. 3 208 not resetting when 210 is set), wherein the time conditions are based on a permanence time (Fig. 3 TDEB1) of the monitoring voltage above the threshold voltage after a usable transition (Fig. 4 SCHK rising) of the monitoring voltage or on a sum of permanence times of the monitoring voltage above the threshold voltage after a plurality of consecutive usable transitions of the monitoring voltage, and wherein a usable transition (Fig. 4 SCHK rising) of the monitoring voltage is a transition of the monitoring voltage separated from a previous transition (Fig. 4 SCHK falling) of the monitoring voltage from greater to lower than the threshold voltage by a time interval (Fig. 4 not greater than a brown-out return time (Fig. 4 TDEB2).
Allowable Subject Matter
 	Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:  the prior art discloses brown-out protection circuits that disclose checking only transition conditions or checking only time conditions, but does not disclose checking both transition condition and time conditions with the transition conditions and time conditions as defined in claim 1.

 	Claim 14 is allowed primarily for the same reasons as claim 1. 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Norberg (US 4,031,463) discloses brown-out protection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839